Title: To George Washington from Hudson Muse, 27 January 1794
From: Muse, Hudson
To: Washington, George


          
            Sir⟨e⟩
            Virginia. Port Tappa. Jany 27 1794
          
          I have been imprudent in giving Gentlemen Credit at the Office, for duties, and made
            myself liable by my returns, in expectation that the Money would be ready When Call’d
              for; by which, I am not at present prepared to take up
            draughts forward’d last week by Messrs Lovell & Urquahart for five Thousand dollars,
            in Consequence of which presume they will be returned, as they have Signified they could
            not wait any time. I can not pretend to Say any thing in
            Justification of myself for Such Conduct, but if I may be excused for not being pointed
            to my duty in this Instance, I flatter myself You Will do me the favour to Speak to the
            Secretary of Treasury on the Occasion, to grant me a Small indulgence, and he may rest
            Assured that the money Shall be ready for his order in less than two months from this
            date, and I will take care for the future never to be in the like Situation. I am Your Excellencies Most Obt Hble Servt
          
            Hudson Muse Colon[el]
          
        